DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Respond to Amendment 
The Applicant’s amendment filed on 08/13/2022, 08/23/2022 and 08/25/2022 have been fully considered and made of record.  It is noted that Applicant has filed two supplemental amendments within couple days which may cause some confusions. However, the claims of amendment filed on 08/25/2022 are being considered and examined for this Final Office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Bruck (US 8,080,081).
As applied to claim 1, Brockway et al. teach a method of making a gaseous emissions treatment component, comprising extruding ceramic mix through a die to form an extrusion having a plurality of elongate cells extending along the extrusion, the cells bounded by walls dividing adjacent cells from one another, and cutting off and firing a length of the extrusion to form the component (Figs. 1 and 4).
Brockway et al. does not explicitly teach that in concert with the extruding step, the step of feeding metal through the die with the extruded mix and that the metal is also subjected to the cutting and firing.
Bruck teaches that it is well-known in the art of manufacturing ceramic honeycomb structures used in exhaust system of a motor vehicle to use extrusion process including use of metallic reinforcing elements which are incorporated in the ceramic walls (abstract, 1-5, col. 2, lines 49-54).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Brockway et al. reinforcing elements entrained in the walls of the cells of the extrusion, as taught by Bruck followed by cutting and firing, as an effective means of strengthening the cellular structure having the desired size and strength that would withstand the high temperature and high stress operating condition.

Claim(s) 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Bruck (US 8,080,081) as applied to claim 1 above, and further in view of Berliner (US 3,148,431).
As applied to claim 2, Brockway et al. as modified by Bruck teach the invention cited including metal reinforcement but do not explicitly teach the metal comprises metal wires.
Berliner teaches a method of making structural members of various sizes and cross-sectional shapes by extrusion wherein a cementitious mix (40) is introduced into an extrusion chamber at one point, simultaneously with the introduction of rigid reinforcing members (steel rod 11 and wire mesh 12) into the chamber at another point, and both are passed through an extrusion orifice (43) of die (42) to form the final product having a maximum strength and rigidity with a minimum volume, weight, and cost (col. 1, lines 16-19, and 26-49, col. 3, lines 23-45, Figs. 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the reinforcing metal wires into the method of Brockway et al./Bruck using the method of Berliner since such method would not only streamline the fabrication process but also allow the insertion of the reinforcing elements during the extrusion process resulting in a precise insertion of the reinforcing wires at desired locations in a repeatable and cost effective manner.

As applied to claims 3 and 6, the combination of Brockway et al./Bruck/Berliner teaches the invention cited including Bruck teaching the metal entrained in the walls of the cells during extrusion of the honeycomb (col. 2, lines 49-54).  Berliner teaches the wire fed through the apertures (43) in the die (42) during the extrusion of the member.  As such, the combination would necessarily teaches that the wires had to move at the sites of at least some of the cells during the co extrusion of the ceramic honeycomb and the metal wire reinforcement in order to be placed into the cell walls.

As applied to claim 4, the combination of Brockway et al./Bruck/Berliner teaches the invention cited including feeding the metal wires which have certain cross-sectional size and shape through the apertures in the die.  However, regarding the limitation “wherein the sizes of the apertures and the wires are related such that, when the wires are moved through respective ones of the apertures at the sites, the ceramic mix is prevented from exiting through the respective apertures” it has been held that where the only difference between the prior art and the claims is a recitation of relative size and shape of the claimed device and a device having the claimed relative size and shape would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. One of ordinary skill would have been capable of determining the appropriate size and shape of the apertures in the extrusion die and the metal wires being fed in order to allow and accommodate passing of the matching metal wires through the die during the extrusion process without allowing any ceramic mix to pass at the same time for a more precise placement of the wires in desired locations of the cell walls (see MPEP 2144.04, Paragraphs IV, A & B).
In addition,  the limitation “when the wires are moved through respective ones of the apertures at the sites, the ceramic mix is prevented from exiting through the respective apertures” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Brockway et al. as modified by Bruck and Berliner meets all of the structural limitations as claimed (including the apertures in the die and wires having related sizes), and is capable of performing the limitation above.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendment to the title and specification are accepted and as such, the objections to the title and specification, as outlined in the office action mailed on 05/19/2020 have been withdrawn.  
Applicant's arguments filed on 08/25/2022 have been fully considered but they are not persuasive. Regarding the rejection of claims 1-6 and in particular claims 1 and 2, under art of record of Brockway et al., Bruck and Berliner, Applicant argues (Remarks/Arguments, page 2, full paragraphs 1 and 2) that contrary to the examiner’s assertion,  
firstly is not “well-known” in the art of manufacturing ceramic honeycomb structures used in exhaust system of motor vehicles to use metallic reinforcing elements in the ceramic walls. The Bruck application has a priority date of Dec. 30, 2004. In the intervening 18 years, to Applicants knowledge, there has not been a single instance of commercial use of reinforcing metal in ceramic honeycomb structures used in motor vehicles exhaust systems. This is despite the manufacture of the order of 200 million such ceramic honeycomb structure annually in that period. Secondly, the cited Bruck passage fails to describe how metallic reinforcing or guiding elements are “incorporated” in the ceramic walls of the ceramic honeycomb structure. Significantly, it does not describe the use of an extrusion process to effect such an incorporation. Although Bruck mentions an extrusion process for producing a honeycomb structure (lines 53-55): 
Preference is given to honeycomb structures which are produced by extrusion
this passage does not indicate or explain whether or how such an extrusion process can be configured to extrude a metal component in walls of the honeycomb structure. Applicant respectfully argues therefore that Bruck does not disclose “an extrusion process” in which that process “include[es] use of metallic reinforcing elements.”

The examiner respectfully disagrees with these arguments.  Firstly, the fact that, according to Applicant’s knowledge, none of the 200 million ceramic honeycombs include metallic reinforcing elements does not invalidate the teaching of Bruck that metal reinforcements can be used in ceramic walls of the ceramic honeycombs used in motor vehicle exhaust systems.  In addition, Bruck explicitly teach that preference is given to making honeycomb structures by extrusion.  As such, there are only so many ways that a metallic reinforcement can be used in the ceramic wall of the ceramic honeycomb structure that has been extruded.  It seems that one of ordinary skill in the art at the time of the invention’s filing would have been capable of determining the best way of incorporating the metal reinforcement in the extruded structure.  One can only place the reinforcement either during the extrusion process or after the honeycomb has been extruded.  However, the passage cited by Bruck implies that the reinforcement is indeed incorporated into the ceramic walls of the ceramic honeycomb during the extruding of the honeycomb (for obvious reason none other than ease of manufacturing and precision in placement of the reinforcements).
Applicant further argues that Bruck teaches incorporating and not entraining the metal reinforcement into the ceramic walls and argues as if there is a material difference between the two (Remarks/Arguments, paragraph bridging pages 2-3).  The examiner respectfully disagrees and once again submits that Bruck teaches putting metal reinforcements into the ceramic walls.  As such, regardless of the term used, the examiner sees no patentable difference between the metal reinforcement being incorporated or entrained into the ceramic walls as both are used to strengthen the walls of the cells.
Applicant further argues against the motivation to combine Brockway et al., Bruck and Berliner which is to streamline the fabrication process and allow precise insertion of the metal reinforcement during extrusion process.  
Applicant argues (Remarks/Arguments, page 3, first and second full paragraphs) that:
“there would be no such streamlining. Brockway describes extruding green ceramic through a multi-aperture die. Bruck does not describe a process and describes only structures and a single mention of the word extrusion. The fabrication method referred to by Examiner is therefore that of Brockway. To “incorporate ... reinforcing metal wires” into that process would not streamline things. The method would require more complex extrusion machinery because it involves a metal element alongside the green ceramic. Subsequently, when they exit the die, the two extrudates (if that is the right word for the metal element) would have to be handled differently because of the different material characteristics of green ceramic and metal wire.”

The examiner respectfully disagrees with such arguments.  Firstly, the secondary art of Bruck does indeed teach a process namely extrusion to fabricate the ceramic honeycomb including metal reinforcement in the cell walls. Bruck is further relied to teach that depending on the need, the cell walls of ceramic honeycombs used in vehicle exhaust systems (similar to honeycombs of Brockway et al.) can include metal reinforcements.  The reinforcement by definition means to strengthen the walls of the cells to withstand the operating environment.  The Berliner art is relied to teach that structural members having various sizes and cross-sectional shapes that are being extruded (i.e., the extruded honeycomb of Brockway having the specific shapes and sizes is considered as a structural member) can indeed include metal wires reinforcements installed during the extrusion of the members.  It is the examiner’s position that one of the ordinary skill in the art at the time the invention was filed would have been able to ascertain the best way to not only incorporate the metal reinforcement into the walls of the ceramic honeycomb of Brockway et al. to strengthen the walls of the cells but also to do it in the most economical and cost effective way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/
Primary Examiner, Art Unit 3726                                                                                                                                                                                             08/30/2022